Citation Nr: 1404076	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1978 to March 1982, and also had 2 years, 9 months of prior active service, the dates of which are unverified (apparently from December 1975 to October 1978).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In February 2012 and November 2013 the Board remanded the matter for additional development.  


FINDING OF FACT

At no time during the appeal period is the Veteran's right ear hearing acuity shown to have been worse than Level III.


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  This appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A June 2011 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating, and readjudicated the matter.  He has had opportunity to respond, and has not alleged that he is prejudiced by a notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).  

The Veteran's service treatment records have been secured.  Records from the Social Security Administration are associated with the claims file.  Treatment records from the Wade Park, Cleveland VA Medical Center for 1983-1984 have been determined to be unavailable; notably, such records would not be likely to contain information material to this claim.  The RO arranged for VA audiological examinations in January 2011 and March 2012.  The findings reported on both examinations were detailed, took into account the Veteran's history, and are not alleged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); the 2012 examination report addresses the effect of the right ear hearing loss on the Veteran's work and daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  He has not identified any pertinent evidence that remains outstanding.  The RO's actions have substantially complied with the Board's February 2012 and November 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when the criteria for a compensable rating for a unilateral (right ear) hearing loss were met.  Consequently, "staged ratings" are not warranted.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for Levels of hearing acuity assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).

The Board has reviewed all evidence in the claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

On January 2011 VA audiological evaluation, the Veteran reported difficulty hearing and understanding the spoken voice from the right in all listening environments.  On examination puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
55
50
60
75
60
LEFT
25
20
30
20
24

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  It was noted that these represent excellent speech recognition performance.  The diagnoses were moderately severe mixed-hearing loss, right ear; and mild sensorineural hearing loss, left ear.  

On March 2012 VA audiological evaluation, the Veteran reported problems understanding speech, and that he had to "read people's lips" and to have television volume loud.  On examination, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
55
55
60
65
59
LEFT
25
20
30
20
24
Speech audiometry revealed speech recognition ability of 88 percent the right ear and of 96 percent in the left ear.  The diagnoses were mixed-hearing loss, right ear; and sensorineural hearing loss, left ear.  

As left ear hearing loss is not service connected, the left ear is assigned a Level I hearing acuity designation [unlees the right ear hearing acuity reaches Levels of X/XI].  See 38 C.F.R. §§ 4.85(f), 3.383.  When the findings on January 2011 VA examination are compared to Table VI, they show Level II hearing acuity in the right ear.  When the findings on March 2012 VA examination are compared to Table VI, they show Level III hearing acuity in the right ear.  Under Table VII, when there is Level III hearing in a service-connected ear, and Level I hearing in the nonservice-connected ear, a 0 percent rating under Code 6100 is to be assigned.  No audiometry of record shows an exceptional pattern of hearing that would warrant rating under the alternate criteria in Table VIA.  38 C.F.R. §§ 4.85, 4.86. 

In light of the foregoing, the Board concludes that a schedular compensable rating for right ear hearing loss is not warranted at any time during the appeal period.   The Board notes that in Martinak, the Court held that, unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Throughout, the Veteran has provided statements describing his hearing impairment, noting difficulty understanding, having to read lips and needing to have the television volume loud.  On March 2012 VA examination, the examiner acknowledged that the Veteran's hearing loss impacted on ordinary conditions of daily life, including his ability to work.  The examiner noted that the Veteran was issued a hearing aid for the right ear, and would continue to have problems understanding speech and to increase television volume.  

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the audiometry findings and impairment due to right ear hearing loss shown with the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The January 2011 examiner noted that speech discrimination scores found on audiometry represent excellent speech recognition performance (and do not suggest extraordinary or unusual hearing impairment).  Therefore, referral for consideration of an extraschedular rating is not necessary.  The record does not suggest, and the Veteran has not alleged, that he is unemployable due to his right ear hearing loss.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for right ear hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


